Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argued none of the patents disclose a rotatable member rotate freely relative to the rotation or spin of the flying disk itself. Independent claims 1 and 14 require the spherical exterior surface of the interior dispensing element to maintain direct contact with the interior engaging surface of the peripheral body. The sphere 22 of Levin does not contact the interior facing surface of the opening in the disk that receives the sphere. 
Levin discloses in at least fig.2 a peripheral body 20 and/or 42 having an interior engaging surface of #43 that directly contacts the spherical exterior surface of element 22, wherein the element 22 is rotatable. 
Claims as presented do not recite a rotatable member rotate freely relative to any particular axis. Thus, the argument is not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8, 21-22, 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear whether “an interior engaging surface” in line 7 is the same with the previously mention “an interior engaging surface” in line 2.
For claim 26, it is unclear whether “an interior engaging surface” in line 7 is the same with the previously mention “an interior engaging surface” in line 2.
Claims 3-4, 6, 8, 21-22, 25 are rejected as being depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 8, 21-22, 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin (5360363).
For claim 1, Levin discloses A pet toy (at least figs. 1-2) comprising: a peripheral body (fig.1 for body of #20 and/or 42) having an interior engaging surface (fig.2 for surface of #43); an interior dispensing element (#22) having an opening (52) formed on an exterior surface of said interior dispensing element (at least fig.1); said exterior surface of said interior dispensing element is spherical (figs. 1-2), said peripheral body has an interior engaging surface (fig.2 for surface of #43) that directly contacts said spherical exterior surface (figs. 1-2) such that when said peripheral body is displaced, said interior dispensing element rotates and spherical said exterior surface maintains direct contact with said interior engaging surface (at least figs. 1-2 and/or col.4, lines 20-30); and wherein said interior dispensing element rotates by frictional contact against the ground while said peripheral body is maintained in a substantially fixed orientation with respect to the ground as said interior dispensing element rotates (at least figs. 1-2 for the structure of the toy that would allow such movement when the toy is moving on the ground).

Levin teaches an alternative embodiment comprising an opening formed through an exterior surface of said interior dispensing element (at least fig.5 for #202) and said opening communicating with a chamber of said interior dispensing element (at least fig.5 and/or col.5, lines 25-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the opening of Levin (figs. 1-2) with an opening formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber of said interior dispensing element as taught by Levin (fig.5) as an alternative form in order to create a turbulent air flow to impart rotary motion to the sphere. 
For claim 3, Levin discloses said peripheral body has a ring shape and said interior dispensing element is disposed within a central opening of said peripheral body (at least figs. 1-2). 
For claim 4, Levin discloses wherein: when said interior dispensing element rotates, a position of said opening changes with respect to said curved interior engaging surface (at least figs. 1-2).
For claim 8, Levin discloses said interior dispensing element includes a plurality of openings spaced from one another and formed through said interior dispensing element (fig.1 and/or fig.5 for openings 52). 
For claim 21, Levin discloses said peripheral body has a height that is less than of a height of said interior dispensing element, wherein a portion of said interior 
For claim 22, Levin discloses wherein another portion said interior dispensing element remains exposed and extends below a lower surface of said peripheral body (at least figs. 1-2).
For claim 25, Levin discloses wherein: said interior engaging surface of said peripheral body is curved (at least fig.2 for the surface of 43 is curved) and said spherical exterior surface of said interior dispensing element maintains direct contact with said curved interior engaging surface (at least fig.2).
For claim 26, Levin discloses A pet toy (at least figs. 1-2) comprising: a peripheral body (fig.1 for body of #20 and/or 42) having an interior engaging surface (fig.2 for surface of #43); an interior dispensing element (#22) having an opening (52) formed on an exterior surface of said interior dispensing element (at least fig.1); said exterior surface of said interior dispensing element is spherical (figs. 1-2), said peripheral body has an interior engaging surface (fig.2 for surface of #43) that directly contacts said spherical exterior surface (figs. 1-2) such that when said peripheral body is displaced, said interior dispensing element rotates and spherical said exterior surface maintains direct contact with said interior engaging surface (at least figs. 1-2 and/or col.4, lines 20-30).
Levin is silent about an opening formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber of said interior dispensing element.
. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin as modified by Lovik as applied to claims 1, 3-4, 8, 21-22, 25-26 above, and further in view of Santarsiero (2009/0255482).
For claim 6, Levin as modified by Lovik is silent about said interior dispensing element includes a lid that is threadably engaged with a base.
Santarsiero  teaches an interior dispensing element includes a lid that is threadably engaged with a base (at last fig.4 for threading connection between a lid and a base). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interior dispensing element of Levin as modified by Lovik with interior dispensing element includes a lid that is threadably engaged with a base as taught by Santarsiero as an alternative configuration in order to allow parts of the toy to be conveniently connected and/or removed. 
Claim 14, 16, 18, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin and Santarsiero. 

Levin is silent about an opening formed through an exterior surface of said interior dispensing element and said opening communicating with a chamber of said interior dispensing element.
Levin teaches an alternative embodiment comprising an opening formed through an exterior surface of said interior dispensing element (at least fig.5 for #202) and said opening communicating with a chamber of said interior dispensing element (at least fig.5 and/or col.5, lines 25-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the opening of Levin (figs. 1-2) with an opening formed through an exterior surface of said interior dispensing element 
Levin is silent about one or more treats placed within said interior dispending element, and said opening communicating with a chamber of said interior dispensing element for holding said one or more treats therein.
Santarsiero teaches a pet toy comprising one or more treats placed within said interior dispending element, and said opening communicating with a chamber of said interior dispensing element for holding said one or more treats therein (at least para 0035, 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Levin with one or more treats placed within said interior dispending element, and said opening communicating with a chamber of said interior dispensing element for holding said one or more treats therein as taught by Santarsiero in order to increase a pet’s desire to play with the pet toy. 
For claim 16, Levin as modified by Santarsiero discloses said peripheral body has a ring shape and said interior dispensing element is disposed within a central opening of said peripheral body (Levin, at least figs. 1-2). 
For claim 18, Levin as modified by Santarsiero is silent about said interior dispensing element includes a lid that is threadably engaged with a base, wherein said base is larger than said lid such that said lid may be removed from said peripheral body. 
Santarsiero  teaches an interior dispensing element includes a lid that is threadably engaged with a base (at last fig.4 for threading connection between a lid and a base). It would have been obvious to one having ordinary skill in the art at the time the 
For claim 20, Levin as modified by Santarsiero discloses said interior dispensing element includes a plurality of openings spaced from one another and formed through said interior dispensing element (Levin, fig.1 and/or fig.5 for openings 52). 
For claim 23, Levin as modified by Santarsiero discloses said peripheral body has a height that is less than of a height of said interior dispensing element, wherein a portion of said interior dispensing element remains exposed and extends above an upper surface of said peripheral body (Levin at least figs. 1-2).  
For claim 24, Levin as modified by Santarsiero discloses wherein another portion said interior dispensing element remains exposed and extends below a lower surface of said peripheral body (Levin at least figs. 1-2).
Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin as modified by Santarsiero as applied to claim 14, 16, 18, 20, 23-24 above, and further in view of Mann (2005/0045115).
For claim 17, Levin as modified by Santarsiero is silent about a plurality of projections extending from an interior surface of said dispensing element within 
Mann teaches a pet toy comprising a plurality of projections extending from a dispensing element within said chamber and adjacent said opening (at least fig. 1 and/or figs. 2-3 for projections of #112 and/or #114). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dispensing element of Levin as modified by Santarsiero with a plurality of projections extending from an interior surface of said dispensing element within said chamber and adjacent said opening as taught by Mann in order to meter treats out of the chamber. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the projections with different lengths depending on user’s preferences and/or the types of feed being stored in order to meter treats in appropriate portions.
Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin as modified by Santarsiero as applied to claim 14, 16, 18, 20, 23-24 above, and further in view of Lovik (5045011).
For claim 19, Levin as modified by Santarsiero is silent about said peripheral body includes two half sections connected to one another by a plurality of connectors.
Lovik teaches a peripheral body includes two half sections connected to one another by a plurality of connectors (at least fig.11 for left and right sections connected by at least 100, 108, 110). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peripheral body of Levin as modified by Santarsiero with a peripheral body includes two half sections connected to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.